Citation Nr: 0809020	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for rheumatoid arthritis affecting the right hip.

2.  Entitlement to an initial rating in excess of 10 percent 
for rheumatoid arthritis affecting the left hip.

3.  Entitlement to an initial rating in excess of 10 percent 
for rheumatoid arthritis affecting the right ankle.

4.  Entitlement to an initial rating in excess of 10 percent 
for rheumatoid arthritis affecting the left ankle.

5.  Entitlement to a rating in excess of 10 percent for 
rheumatoid arthritis affecting the right foot and left foot.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2005 from the Department of 
Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The veteran does not have evidence of a compensable loss 
of motion nor of ankylosis of the right hip.  

2.  The veteran does not have evidence of a compensable loss 
of motion nor of ankylosis of the left hip.  

3.  The veteran does not have evidence of a compensable loss 
of motion nor of ankylosis of the right ankle.  

4.  The veteran does not have evidence of a compensable loss 
of motion nor of ankylosis of the left ankle.  

5.  The veteran's right foot contains a group of minor joints 
affected by rheumatoid arthritis.

6.  The veteran's left foot contains a group of minor joints 
affected by rheumatoid arthritis. 


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for rheumatoid arthritis of the right hip have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
Diagnostic Code 5002 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for rheumatoid arthritis of the left hip have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
Diagnostic Code 5002 (2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for rheumatoid arthritis of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
Diagnostic Code 5002 (2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for rheumatoid arthritis of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
Diagnostic Code 5002 (2007).

5.  The criteria for a separate 10 percent disability rating 
for rheumatoid arthritis of the right foot have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
Diagnostic Code 5002 (2007).

6.  The criteria for a separate 10 percent disability rating 
for rheumatoid arthritis of the left foot have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
Diagnostic Code 5002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in January 2005.  Prior to granting service 
connection for separate manifestations of rheumatoid 
arthritis in both hips and ankles as well as adjudicating the 
increased rating claim rheumatoid arthritis involving both 
feet in June 2005, a letter addressing in general the 
increased rating claim for rheumatoid arthritis was sent in 
February 2005.  Following the June 2005 rating, an additional 
letter was sent in August 2005 addressing the increased 
rating claims for rheumatoid arthritis as it pertained to 
both hips, ankles and feet.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased rating, which included notice 
of the requirements to prevail on these types of claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  He was provided such notice in a 
letter sent in March 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case the August 2005 and March 2006 letters provided 
the above described notice to the veteran that he needed to 
present evidence showing his rheumatoid arthritis affecting 
his feet, hips and ankles had worsened, to include discussion 
of the applicability of relevant Diagnostic Codes ranging 
from noncompensable to 100, as well as describing the 
specific examples of lay and medical evidence as set forth in 
Vasquez-Flores-- e.g., competent lay statements describing 
symptoms, information regarding any medical and 
hospitalization records the veteran had not recently told the 
VA about, employer statements, and any other evidence showing 
an increase in the disability or exceptional circumstances 
relating to the disability.  Additionally this notice also 
apprised him of how the VA determines the effective date for 
entitlement to benefits.  See Dingess, supra, which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  Thereafter the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in November 2006 after the notice was 
provided.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA records were obtained and 
associated with the claims folder.  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The evidence of record includes 
the most recent VA examination from February 2005 which 
included review of the claims file.     

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  By VA notices, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claim for an increased rating, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2007).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
The Court has held that "staged ratings" or separate ratings 
for separate periods of time may be assigned based on the 
facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the RO granted entitlement to service connection 
for rheumatoid arthritis of the bilateral hips and ankles.  
The veteran appealed the rating assigned for these residuals 
from initial entitlement.  Hence, the Board will consider the 
proper evaluation to be assigned for the veteran's service-
connected rheumatoid arthritis of the bilateral hips and 
ankles from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson, supra.  As far as the issue of entitlement to 
an increased rating for rheumatoid arthritis involving both 
feet, this appeal does not stem from an original grant of 
service connection, thus the Court's holding in Francisco and 
Hart apply to this issue.  

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned. See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

The chronic residuals of the rheumatoid arthritis currently 
on appeal consist of arthritis affecting the bilateral hips, 
bilateral ankles and bilateral feet.  Thus the Board will 
address the evidence as it pertains to these specific joint 
regions.  

Among the pertinent evidence, VA treatment records reflect 
that in October 2004, the veteran was seen for complaints of 
pain in multiple joints, including the bilateral ankles and 
hips.  He reported that he was once bedridden and on 19 
medications for rheumatoid arthritis (RA), but this was many 
years ago.  He was skeptical about treatment based on his 
past experiences.  X-rays of the feet from December 2004, 
which were later reported in the February 2005 VA 
examination, showed no acute fracture or dislocation.  
Moderate-severe narrowing was seen involving intertarsal 
joint spaces with areas of lucencies and sclerosis throughout 
the tarsal bones.  Lucent lesions were seen involving heads 
of a right third through right fifth metatarsal bones with 
overhanging edges.  Moderate narrowing was seen involving the 
right first metatarsphalangeal (MTP) joint with narrowing 
seen involving the intertarsal joint.  Bones appeared 
osteopenic.  Narrowing was seen involving the intertarsal 
joints of the left foot distally.  Moderate narrowing was 
seen involving the left first and second MTP joints with 
lucencies seen in the metatarsal heads.  Bones appeared 
osteopenic.  No calcaneal spurs were seen.  

In January 2005 he was noted to have rheumatoid arthritis 
diagnosed in 1966.  He had never been on disease modified 
antirhuematic drugs (DMARDS) in the past and had never seen a 
rheumatologist.  He reported pain that included involvement 
in his feet and hips for many years.  He said this was worse 
in the evening.  The physical examination was limited to 
findings of his hands and wrists.  He was assessed with 
minimally servopositive vitamin B.  A January 2005 addendum 
indicated his labs were okay but he had mild anemia.  He also 
continued to be diagnosed with longstanding mild seropositive 
rheumatoid arthritis in another addendum which limited the 
physical examination of the hands and wrists and reported him 
as having longstanding, mild symmetrical polyarthritis 
prominently affecting his hands and wrists.  

The report of a February 2005 VA examination noted the 
veteran's history of being diagnosed in service with 
rheumatoid arthritis in 1966 and subsequent treatment 
therein, in which he said he was bedridden and required 
intensive treatment to get moving again.  His current 
complaints included pain in the feet and hips and he 
indicated that he was never without pain.  He has had mainly 
bad days of the week but 2 days of the week were less bad and 
he had some decent times.  He was able to perform activities 
of daily living such as bathing, feeding himself and cleaning 
his clothes.  He did not use any special canes, crutches or 
other assistive devices at this time, but had in the past 
used a cane or crutch.  He stated that there were sometimes 
flareups where he seemed to be unable to move and that this 
happened about twice a month.  He took hydroxychloroquine 
sulfate 200 milligrams twice a day for rheumatoid arthritis.  
He was retired but worked part time answering the phone a few 
hours a day.  Physical examination in pertinent part revealed 
his right hip's active motion to be 0-72 degrees flexion and 
the left hip was 0-75 degrees flexion.  Normal motion was 0-
125 degrees.  Extension was 0-20 degrees on the right and 0-
25 degrees on the left, with normal range noted to be 0-30 
degrees.  Adduction of the right hip was 0-20 degrees and of 
the left was 0-25 degrees, with normal range at 0-25 degrees.  
Abduction of the left hip was 0-35 degrees and on the right 
hip was 0-30 degrees with normal being 0-45 degrees.  For the 
right hip external rotation was 18 degrees and internal 
rotation was 28 degrees.  On the left hip external rotation 
was 18 degrees and internal rotation was 20 degrees.  

On examination of the feet, his toes showed deviation in the 
lateral ward direction especially the second toe on the right 
and the toes 2 through 5 on the left.  The skin was slick and 
no hairs were on the feet or legs.  The toes appeared grossly 
normal in their location.  Examination of the ankles revealed 
the ability to come to 90 degrees of angle that was 0 degrees 
of dorsiflexion on both the left and right.  Plantar flexion 
was 0-20 degrees bilaterally on active motion.  The passive 
motion did bring the dorsiflexion back up to 10 degrees with 
a great deal of pain.  The ankles when palpated and inspected 
revealed a great deal of doughy feeling and swelling 
bilaterally.  Again they were not hot at this time.  The 
physical examination and range of motion were unchanged after 
repetitive use.  Every range of motion measured here had pain 
limiting the range of motion.  In rheumatoid arthritis, this 
varied from time to time depending on the degree of activity 
of the illness.  The diagnoses included rheumatoid arthritis 
with abnormal motion of the ankles and hips as listed.  
Findings from the December 2004 X-ray were recited.  The 
examiner opined that the veteran would experience complete 
immobility during a flareup.  The examiner did not think he 
could walk if he had a severe flareup of rheumatoid 
arthritis.  The examiner could not give a measurement of the 
degrees of function in a flareup without undue speculation.  
However in his estimation, the examiner opined that he would 
be completely incapacitated with the use of his feet and very 
likely hips as well.  He did a part time job intermittently 
which he was capable of doing.

VA treatment records from 2005 reflect continued followup for 
rheumatoid arthritis.  A February 2005 primary care nursing 
record gave a pain score of 6, out of a possible 10 in 
severity with the locality noted to be generalized joint 
pain.  His worst score was a 10 and his best score was a 2.  
The pain quality included aching, cramping and soreness and 
was over 20 years in duration.  The pain was constant and 
made worse with activity, and was relieved by nonsteroidal 
anti inflammatory medications.  The pain was increased by 
exercise, sitting, and walking.  His pain was 
pharmacologically managed down to a 5 or 6.  An April 2005 
rheumatology note reflected that the veteran does not take 
plaquinil regularly but only when the arthritis gets bad.  He 
could not take NSAIDS due to stomach upset.  He also thought 
his medicine caused blurred vision, but he still had this 
problem despite stopping it.  Physical examination was 
limited to the hands and wrists.  His pain reassessment 
reflected his last score was 5 and his score now was a 5.  
Pain localities included the foot and ankles.  There was no 
change in chronic pain.  Another April 2005 record revealed 
him to report no pain at this visit.

A July 2005 primary care note revealed the veteran to present 
for a scheduled follow up visit.  He complained of 
generalized pain and stated it was a 9 out of 10.  He had not 
taken any pain medicine this morning.  The locality of the 
pain was generalized joint pain with the worst pain at a 10 
and best pain and current pain at a 9.  The pain was 
described as sharp and constant.  He stated that nothing 
relieved the pain.  He did not take pain medicines on a 
regular basis.  He took nonsteroidal anti inflammatory 
medications.  Too much movement caused or increased his pain.  
Physical examination revealed pain at a 9.  He reported 
unrelieved pain.  Pharmaceutical management of pain reduced 
it to 7-10 on a scale of 0 to 10.  Another July 2005 record 
from a few days later revealed the veteran's pain score to be 
down to 0, with no pain at this time.  A July 2005 primary 
care followup noted him to have a rheumatology appointment 
upcoming and his pain score was 5.  Examination of the 
extremities revealed intact sensation and no significant 
findings.  The impression continued to be rheumatoid 
arthritis.  Also in July 2005 he was said to be unable to 
tolerate plaquenil due to nausea so he switched to 
sulfansalazine (SSZ) the last visit but had run out.  He felt 
fairly well with minimal stiffness.  Physical examination was 
limited to his hand.  The impression was rheumatoid 
arthritis.  Plans were to restart SSZ.  An August 2005 
primary care record revealed his pain score to be 0.  Also in 
December 2005 his pain score was 0 and there were no new 
complaints.  He stated that he had the usual arthritic 
discomfort.  

VA records from 2006 reflect generally mild ongoing symptoms 
from RA, with little to no discussion as to the effects on 
the feet, hips and ankles.  In January 2006 he reported no 
pain.  A follow up in early February 2006 revealed his pain 
score to now be 0.  Rheumatology follow up the same day 
indicated that there had been no interval change in the 
disease condition.  Pain and stiffness in the joints included 
the hips and ankles as well as small joints.  He had morning 
stiffness lasting about 1 hour.  He indicated he was 
satisfied with the current medications and did not want to 
make changes, although he did agree to increase the SSZ 
dosage.  The assessment was RA, stable disease.  An addendum 
from a day later gave a history of the veteran still having 
moderately active, stable RA with 1 hour of morning 
stiffness.  He also complained of dry eyes and mouth.  The 
impression was moderate active rheumatoid arthritis with 
secondary Sjogren's.  Plans were made to increase his 
medication dosages.  Labs from February 2006 revealed no 
rheumatoid factor found.  

The veteran testified in July 2006 that he has daily problems 
with arthritis affecting his hips, ankles and feet, including 
swelling.  He testified that the condition has caused 
instability in his feet causing him to fall.  He stated that 
he worked for a florist who involved a good deal of standing 
and walking and that his current employer was understanding 
of his condition and accommodating.  He described his pain 
level as mostly at an 8.  He indicated that he would be going 
through routine followup in August.  

Records from August 2006 revealed on followup with primary 
care, his pain score was 9 with locality in multiple joints, 
including in pertinent part the feet.  An addendum from the 
same day revealed the veteran to report some nausea, but no 
stomach pain with SSZ and he reported improvement overall in 
his pain which was his primary concern.  He also expressed 
discomfort and blurred vision in his eyes which he blamed on 
the SSZ.  The assessment was RA still mildly active, having 
some nausea with SSZ but felt it helped the pain and did not 
want to change this or pursue more aggressive therapy.  A 
rheumatology note from the same date revealed the veteran to 
report no new nodules, swelling or redness.  He felt his 
arthritis was stable.  Again complaints of nausea and eye 
problems were reported from medication.  No rheumatoid factor 
was found.  Physical examination revealed him to be tender to 
palpation in his ankles, and other joints.  The impression 
was that the veteran was with active RA for which he takes 
SSZ.  A September 2006 record revealed his pain score to be 
back down to 0 with his last score in August noted to be 9.  
In October 2006 his pain score was 0, he reported no pain and 
his labs looked good from a rheumatoid standpoint.  

A.  Left and right Hip Arthritis

Presently the veteran is assigned a 10 percent rating per hip 
for the rheumatoid arthritis residuals affecting the left and 
right hips.  The Board will consider whether higher ratings 
per hip are warranted for loss of motion and/or ankylosis.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Limitation of extension of the 
thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code. Under Diagnostic Code 5252, 
limitation of flexion of the thigh to 45 degrees warrants 
assignment of a 10 percent evaluation.  Where limitation is 
limited to 30 degrees, a 20 percent evaluation is 
contemplated, and a 30 percent evaluation is assigned where 
flexion is limited to 20 degrees.  Where flexion is limited 
to 10 degrees, a 40 percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.

Flail joint of the hip warrants an 80 percent disability 
rating. 38 C.F.R § 4.71a, Diagnostic Code 5254.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.

Based on review of the evidence the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent disabling per hip for the left and right hips.  
The findings from the February 2005 VA examination discussed 
above revealed ranges in motion that were noncompensable in 
all directions for both hips.  VA records submitted both 
before and after this examination do not reflect restricted 
motion of the hips.  There was also no ankylosis shown of 
either hip in the February 2005 VA examination or any VA 
treatment records.

In sum the Board finds that the evidence fails to support a 
rating in excess of 10 percent disabling for the left hip 
residuals of arthritis or a rating in excess of 10 percent 
disabling for the right hip residuals of arthritis.  

B.  Left and Right ankles

Presently the veteran is assigned a 10 percent rating per 
ankle for the rheumatoid arthritis residuals affecting the 
left and right ankles.  The Board will consider whether 
higher ratings per ankle are warranted for loss of motion 
and/or ankylosis.  

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 10 percent rating when there is moderate 
limitation of motion of the ankle and a 20 percent rating 
when there is marked limited motion of the ankle.

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for 
assignment of a 20 percent rating when there is ankylosis of 
the ankle in plantar flexion of less than 30 degrees; a 30 
percent rating when there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees; and, a 40 
percent rating when there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  Diagnostic Code 5272 
provides a 10 percent rating for ankylosis of the 
substragular or tarsal joint in good weight bearing condition 
and a 20 percent rating for ankylosis of the substragular or 
tarsal joint in poor weight bearing condition.

Based on review of the evidence the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent disabling per ankle for the left and right 
ankles.  The findings from the February 2005 VA examination 
discussed above revealed active ranges in motion that were 
noncompensable in all directions for both ankles.  There was 
also no ankylosis shown of either ankle in the February 2005 
VA examination or any VA treatment records.

In sum the Board finds that the evidence fails to support a 
rating in excess of 10 percent disabling for the left ankle 
residuals of arthritis or a rating in excess of 10 percent 
disabling for the right ankle residuals of arthritis.  

C.  Bilateral Feet

Presently the veteran is assigned a single 10 percent rating 
for the rheumatoid arthritis residuals affecting the left and 
right feet.  The Board will consider whether a higher rating 
is warranted.  

The diagnostic codes for foot disabilities, Codes 5276 
through 5284, do not include a diagnostic code specifically 
for limitation of motion of individual toes of the feet.  
Under Diagnostic Code 5002, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  For the purpose of 
rating disability from arthritis, multiple involvements of 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45(f). 
38 C.F.R. § 4.45(f).  Read together, Diagnostic Code 5003 and 
Section 4.59 thus note that painful motion of a major joint 
or a group of minor joints caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion, entitled to a minimum 10 percent rating, 
combined under Diagnostic Code 5003, even though there is no 
actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  

In this case, the veteran currently receives 10 percent for 
both feet.  However the Board finds that a separate 10 
percent rating per foot is warranted in this case as each 
foot contains multiple involvements of the metatarsal and 
tarsal joints, and thus each foot contains a group of minor 
joints.  Under Diagnostic Code 5002, a 10 percent rating is 
warranted per group of minor joints affected by limitation of 
motion.  Thus a separate 10 percent rating is warranted for 
the rheumatoid arthritis residuals affecting the right foot 
and a separate 10 percent rating is warranted for the 
rheumatoid arthritis residuals affecting the left foot.  
Because there is no provision for a higher rating for foot 
disorders under limitation of motion, this is the maximum 
allowable rating per foot for arthritis.  

D.  Other considerations---Active Rheumatoid Arthritis

The Board shall next consider whether a higher rating may be 
warranted for active rheumatoid process with constitutional 
manifestations associated with active joint involvement.  The 
record does reflect that as late as August 2006 the veteran's 
rheumatoid arthritis was said to be an active process, 
although lab results were noted to be negative for rheumatoid 
factor in the records from 2006.  However the Board may not 
combine the ratings for the active disease with the residual 
ratings for limitation of motion or ankylosis; rather, the 
higher evaluation should be assigned.  

In this case the combined residuals of rheumatoid arthritis 
which not only include the current 10 percent ratings 
assigned for each hip, ankle and foot that were subject to 
appeal, but also include separately assigned 10 percent 
ratings for residuals of arthritis affecting each hand, which 
were not appealed.  The combined rating for the involvement 
of each joint is 60 percent under 38 C.F.R. § 4.25.  In order 
for the veteran to receive a higher rating for active disease 
he would have to have active joint involvement that is 
totally incapacitating.  The evidence clearly does not 
reflect the veteran's disease to be totally incapacitating, 
thus a higher rating for active disease is not warranted.  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra or Hart, supra, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  But there is no evidence that the 
veteran's rhematoid arthritis of any joint has been 
persistently more severe than the extent of disability 
contemplated under the assigned ratings at any time during 
the appeal period. 

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the evidence fails to 
show the veteran to be unemployable or to have had frequent 
hospitalizations due to his service-connected rheumatoid 
arthritis, with residuals affecting both feet, both hips and 
both ankles.


ORDER

An initial rating in excess of 10 percent disabling for 
rheumatoid arthritis, right hip is denied. 

An initial rating in excess of 10 percent disabling for 
rheumatoid arthritis, left hip is denied. 

An initial rating in excess of 10 percent disabling for 
rheumatoid arthritis, right ankle is denied. 

An initial rating in excess of 10 percent disabling for 
rheumatoid arthritis, left ankle is denied. 

A separate 10 percent rating for rheumatoid arthritis right 
foot is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A separate 10 percent rating for rheumatoid arthritis left 
foot is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


